CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1) 3.65% Senior Notes due 2024 $750,000,000 $87,150 (1) Calculated in accordance with Rule 457(r) Filed pursuant to Rule 424(b)(3) Registration No. 333-184510 Prospectus Supplement (to prospectus dated October 19, 2012) OMNICOM GROUP INC. OMNICOM CAPITAL INC. 3.65% Senior Notes due 2024 Issue price: 99.684% Interest payable May 1 and November 1 The notes will bear interest at the rate of 3.65% per annum. Interest on the notes will be payable on May 1 and November 1 of each year, beginning on May 1, 2015. We may redeem all or part of the notes at any time at the applicable redemption price as described under the caption “Description of Notes — Optional Redemption” on page S-10 of this prospectus supplement and page 11 of the accompanying prospectus. The notes will be the joint and several unsecured and unsubordinated obligations of Omnicom Group Inc. and Omnicom Capital Inc. and will rank equal in right of payment to all of their respective existing and future unsecured senior indebtedness. Omnicom Capital Inc.’s obligations in respect of the notes will be guaranteed by Omnicom Group Inc. The unconditional guarantee will be an unsecured and unsubordinated obligation of Omnicom Group Inc. and will rank equal in right of payment to all existing and future unsecured senior indebtedness of Omnicom Group Inc. The notes are a new issue of securities with no established trading market. The notes will not be listed on any securities exchange or included in any authorized quotation system. Investing in the notes involves risks. See “Risk Factors” beginning on page S-5 of this prospectus supplement and under “Item 1A. Risk Factors” in Omnicom Group Inc.’s Annual Report on Form 10-K for the year ended December 31, 2013, which is incorporated by reference in this prospectus supplement and the accompanying prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Price to Public(1) Underwriting
